AMDAHL, Chief Justice.
In State v. Murto, 316 N.W.2d 739 (Minn.1982), we ruled that the district court erred in refusing to order execution of sentence after defendant rejected the district court’s stay of execution of sentence and the imposition of a year of probationary jail time. *726On remand, the district court executed sentence, as requested, but refused to grant defendant credit against his prison term for time spent in jail while the case was on appeal: Holding that it would be “fundamentally unfair” to deny defendant this credit, see State v. Jonason, 292 N.W.2d 730, 735 (Minn.1980), we reverse the district court’s order and grant defendant credit for time spent in jail between December 16, 1981, and the day sentence was executed.
Reversed.